Citation Nr: 0336868	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred pursuant to treatment accorded the 
appellant at Unity Health System on June 20, 2002, and August 
6, 2002.  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
from a decision by the Department of Veterans Affairs (VA) 
Medical Center in Canandaigua, New York (VAMC).  




REMAND

The file does not include any evidence to support the 
findings of the VAMC with regard to the appellant's service 
dates or lack of any service-connected disabilities.  Without 
any supporting evidence, there is no basis for the Board to 
determine if the denial of benefits was proper.  To this 
extent, the record is incomplete.

Additionally, upon initial review of the claims file, it is 
apparent that the appellant has not been given notice of the 
Veterans Claim Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

In circumstances where the RO failed to notify the appellant 
of the VCAA, the Board had been sending letters to appellant, 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii), informing 
them of certain provisions of the VCAA.  However, this 
regulatory provision was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In other words, it appears that this case 
must therefore be returned to the agency of original 
jurisdiction, in this case the NAO of the VAMC in 
Canandaigua, so that it may afford the appellant proper 
notice of VCAA.  In doing so, the agency of original 
jurisdiction should take note that judicial decisions and 
recent legislation have addressed various aspects of VCAA, 
including notice requirements.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 
370 (2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § ___, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § ____).  

While the Board regrets the delay in appellate review, the 
United States Court of Appeals for Veterans Claims has made 
it clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet.App. 195, 202 (2003).  

Accordingly, the case is hereby REMANDED to the agency of 
original jurisdiction for the following actions:

1.  The agency of original jurisdiction, 
should furnish the appellant with an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The agency of original 
jurisdiction should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  

2.  The agency of original jurisdiction 
should verify, through official channels, 
the appellant's period of active duty 
service. 

3.  The agency of original jurisdiction 
should send the appellant's 
compensation/pension claims folder to the 
Board.  If there is no claims folder with 
a rating decision, or other file for the 
appellant showing that he is not in 
receipt of service connection, the agency 
of original jurisdiction should indicate 
in a memorandum any research or 
verification showing the appellant's 
compensation benefits status.  

4.  After completion of the above, the 
agency of original jurisdiction should 
review the record and determine if any 
further action is necessary to assist the 
appellant with the issue on appeal.  If 
necessary, the appellant should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

